Citation Nr: 0806427	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-35 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the RO that, in 
part, declined to reopen a claim for service connection for 
PTSD on the basis that new and material evidence had not been 
received.

In December 2007, the veteran testified during a hearing 
before the undersigned in Washington, D.C.  During the 
hearing, the veteran submitted additional evidence directly 
to the Board and waived initial consideration of the evidence 
by the RO.  The Board accepts that evidence for inclusion in 
the record.  See 38 C.F.R. §20.800 (2007).

The issue of service connection for PTSD, as reopened below, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1996, the RO denied service connection for PTSD; 
the veteran did not file an appeal. 

2.  In March 2002, the RO declined to reopen the veteran's 
claim for service connection for PTSD; the veteran did not 
file an appeal.

3.  Additional evidence not previously considered by the RO 
at the time of the April 1996 and March 2002 denials, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD, and raises a reasonable possibility of 
substantiating the claim.  

CONCLUSIONS OF LAW

1.  The RO's April 1996 decision, denying service connection 
for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

2.  The RO's March 2002 decision, denying service connection 
for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

3.  Evidence submitted since the RO's March 2002 decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In 
light of the favorable outcome of this appeal with respect to 
the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Because the claim has been reopened, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
 

II.  Petition to Reopen

The veteran's original claim for service connection for PTSD 
was denied by the RO in April 1996.

Evidence of record at the time of the April 1996 decision 
included the veteran's service medical records; his DD Form 
214; VA treatment records; and private hospital records.  

Based on the evidence of record, the RO concluded that the 
evidence did not show a confirmed diagnosis of PTSD, and that 
sufficient details regarding claimed in-service stressors 
were not provided.

In November 2001, the veteran again filed a claim for service 
connection for PTSD.  Additional evidence added to the record 
included updated VA treatment records, service personnel 
records, and statements from the veteran.  In March 2002, the 
RO declined to reopen the veteran's claim on the basis that 
the newly submitted evidence did not provide a diagnosis of 
PTSD, and did not identify specific details for VA to attempt 
to verify claimed stressors.

As there was no timely appeal to either decision, the RO's 
April 1996 and March 2002 denials of service connection for 
PTSD are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

The present claim was initiated by the veteran in March 2004.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since March 2002 consists of 
updated VA treatment records; treatment records from the 
Martinsburg Vet Center; summary unit records for the 590th 
Maintenance Company in Vietnam; the report of an August 2005 
VA examination, diagnosing PTSD; statements of the veteran; 
and a transcript of a December 2007 hearing.

This evidence is new in that it was not previously of record 
and is not cumulative.

The newly submitted evidence is also relevant.  Here, the 
unit records of the 590th Maintenance Company and the 
veteran's statements and testimony relate to unestablished 
facts necessary to substantiate the claim, and are neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial.  The newly submitted 
evidence includes assessments of PTSD.  While the veteran's 
testimony is not competent to establish a link between his 
current PTSD and claimed in-service stressors, he is 
competent to offer statements of first-hand knowledge of his 
in-service experiences.  Given the presumed credibility and 
unit records' corroborating mortar and rocket attacks on the 
veteran's unit in Vietnam, the evidence raises a reasonable 
possibility of substantiating the claim for service 
connection.

Hence, the veteran's application to reopen the claim for 
service connection for PTSD must be granted. 38 U.S.C.A. § 
5108.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.


REMAND

Service connection requires a current medical diagnosis of 
PTSD, medical evidence of a nexus between current 
symptomatology and the specific claimed in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. 3.304(f) (2007).  

The evidence reflects that on VA examination in August 2005, 
the diagnostic impression was PTSD. 

The veteran's service personnel records indicate that he 
served in Vietnam from October 1968 to October 1969.  The 
veteran reported that he was assigned to the 590th 
Maintenance Company, and that he saw combat.  One of the in-
service stressors reported by the veteran was that his unit 
was attacked by the enemy with mortar and rockets.  
    
Summary reports of the 590th Maintenance Company in the 
claims file provide credible supporting evidence that enemy 
activity increased sharply in February 1969, and that a 107 
millimeter rocket landed in the 590th Maintenance Company 
area on February 23, 1969; and that another 107 millimeter 
rocket landed in the 1011th Supply and Service Company area 
on February 24, 1969-killing two solders and wounding 
others, and causing severe damage.  Credible supporting 
evidence need not corroborate every detail of a claimed 
stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002). 

An examination is needed because it is not clear that the 
diagnosis of PTSD was based on the in-service stressor(s) or 
combat service, and because there is no indication that any 
of the examiners who made the diagnosis reviewed the claims 
folder.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this matter is hereby REMANDED to the AMC for 
the following action:

1.  The AMC should have the veteran 
scheduled for an examination by a VA 
psychiatrist to determine whether the 
diagnostic criteria for PTSD are met, in 
accordance with 38 C.F.R. § 4.125.  The 
examiner is advised that the stressor 
described above-mortar and rocket 
attacks in February 1969-has been 
corroborated.

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should also opine as to 
the link between current symptomatology 
and the veteran's verified stressor(s) or 
combat service. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

2.  If the diagnosis of PTSD is based on 
an in-service stressor for which credible 
supporting evidence has not been 
obtained, and the in-service stressor is 
not combat-related, the AMC should 
attempt to obtain such supporting 
information in accordance with VA 
Adjudication Manual, M-21.

3.  After completing the requested 
actions, the AMC should readjudicate the 
claim on appeal.  If the benefits sought 
remain denied, the AMC must furnish a 
supplemental statement of the case 
(SSOC), before returning the claims file 
to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


